Exhibit 10.34

FIRST AMENDMENT

TO THE

MARSH & MCLENNAN COMPANIES

BENEFIT EQUALIZATION PLAN

AND

MARSH & MCLENNAN COMPANIES

SUPPLEMENTAL RETIREMENT PLAN

WHEREAS, Marsh & McLennan Companies, Inc. (the “Company”) amended and restated
the Marsh & McLennan Companies Benefit Equalization Plan (“BEP”) and the Marsh &
McLennan Companies Supplemental Retirement Plan (“SRP”), effective January 1,
2009 (collectively, the “Plans”);

WHEREAS, pursuant to the Employee Benefit Plan Guidelines adopted by the Board
of Directors on September 18, 2003 (the “Guidelines”) and PART III, Section 2.1
of the Plans, the Company acting through its Chief Executive Officer (“CEO”) or
any officer appointed directly or indirectly by the CEO, has the authority to
adopt or amend the Plans if the amendment (a) is required pursuant to law or
other requirement having the effect of law or (b) would reasonably be expected
to have no more than a de minimis effect on the Company;

WHEREAS, several states, cities and municipalities have amended applicable
domestic relations laws, enacted local ordinances or taken administrative
actions granting legal rights to individuals of the same sex who are registered
as being in a domestic partnership or similar relationship;

WHEREAS, Company has determined that to best comply with such domestic relations
laws, ordinances and administrative actions and the desire to accommodate the
needs of all of its employees participating in the Plans, the Plans should be
amended to provide surviving domestic partners and same sex spouses of
participants of the Plans who die on or after January 1, 2009,



--------------------------------------------------------------------------------

with a separate pre-retirement death benefit that is comparable to that provided
under the Plans to the surviving opposite sex spouses of deceased participants;

WHEREAS, the Company has (i) determined that death benefits shall be added to
the Plans for the benefit of participants’ domestic partners and spouses of the
same sex based on participants’ accrued benefits under BEP and SRP, including
those that were earned before 2005, if any, and shall be subject to, and comply
with, the rules and requirements of Section 409A of the Internal Revenue Code
and Treasury Regulation issued thereunder and (ii) decided to make certain other
changes to the Plans;

WHEREAS, it has been determined that the proposed changes to the Plans would be
reasonably expected to have no more than a de minimis effect on the Company; and

WHEREAS, Leon J. Lichter, Vice President, Corporate Human Resources Marsh &
McLennan Companies, Inc. currently is serving as the Company Representative;

NOW, THEREFORE, the Plans are hereby amended, effective as of January 1, 2009,
and for items 1 through 14 below with respect to the death of any Participant
that occurs on or after January 1, 2009, as follows:

1. Sections 2.9 through 2.32 are hereby re-numbered as Sections 2.10 through
2.33, respectively, and new Section 2.9 is added after Section 2.8 to read, in
its entirety, as follows:

“2.9. Domestic Partner - means, at the date of death of a Participant, a partner
of the same or opposite sex with whom an individual is registered as a ‘domestic
partner’ or such other term of similar meaning in accordance with the
requirements of a state, city, or municipality that recognizes domestic
partnerships or similar relationships. A Participant and his or her same sex or
opposite sex domestic partner who are not registered as domestic partners as
provided in the previous sentence or have been registered for less than the
twelve (12) consecutive month period ending on the Participant’s date of death
will qualify as Domestic Partners for purposes of the survivor’s benefit under
Section 4.7A of the Plan and Section 4.7A of the Supplemental Plan if: (1) both
domestic partners are at least age eighteen (18); (2) neither partner is
currently married to another individual nor has been the spouse or domestic
partner of any other person for at least the previous

 

2



--------------------------------------------------------------------------------

twelve (12) months; (3) the partners are not related by blood to a degree of
closeness that would prohibit marriage under applicable law of the state of the
Participant’s domicile; (4) the partners are in an exclusive, committed
relationship that has existed for at least twelve (12) months and is intended to
be permanent; (5) the partners have mutually agreed to be responsible for each
other’s common welfare; and (6) the partners have resided together for at least
the previous twelve (12) months and intend to do so permanently.”

2. Section 2.25 of BEP, as re-numbered herein, is amended and restated to read
as follows:

“Section 2.25. Qualified Spouse - means the individual of the opposite sex to
whom a Participant is legally married on such Participant’s Annuity Starting
Date, and for purposes of the survivor’s benefit under Section 4.7 of the Plan
and Section 4.7 of the Supplemental Plan, the individual of the opposite sex to
whom the Participant is married for at least the twelve (12) consecutive month
period ending on his or her date of death.

3. Section 4.5(a) of BEP is amended and restated to read as follows:

“(a) Form of Payment. The form of payment of a Participant’s Post-2004 Benefit
shall be a Qualified Joint and Survivor Annuity if he or she is married on his
or her Annuity Starting Date to a Qualified Spouse, or a Single Life Annuity if
he or she is not married on his or her Annuity Starting Date to a Qualified
Spouse. Until his or her Annuity Starting Date, and pursuant to procedures
established by the Plan Administrator from time to time, a Participant may
designate a Contingent Annuitant, including, but not limited to, his or her
Domestic Partner, and elect to have his or her Post-2004 Benefit paid in any of
the forms provided in Article VII of the Retirement Plan that is the Actuarial
Equivalent of his or her Qualified Joint and Survivor Annuity or Single Life
Annuity benefit under this Plan. If a Participant fails to confirm his or her
marital or domestic partnership status or the age of his or her Qualified Spouse
or Contingent Annuitant with the Plan Administrator before his or her Annuity
Starting Date and the records of the Plan Administrator indicate that the
Participant has a Qualified Spouse or Domestic Partner, the Participant’s
Post-2004 Benefit shall be paid in the form of a Contingent Annuity Option with
a 50% survivor’s annuity payable to the Contingent Annuitant and the Contingent
Annuitant shall be deemed to be twenty (20) years younger than the Participant.
In the event that the Participant, Qualified Spouse or Domestic Partner provides
evidence, as of the Participant’s Annuity Starting Date, to the Plan
Administrator of the Participant’s marital or domestic partnership status or age
of the Contingent Annuitant, the Plan Administrator may, in its discretion,
actuarially adjust payments to be made to the Participant and/or Contingent
Annuitant or require that such other method of correction be followed, provided,
however, that such method shall not be inconsistent with Section 409A of the
Code and Treasury Regulations issued thereunder.”

 

3



--------------------------------------------------------------------------------

4. Section 4.5(d) of BEP is amended and restated to read as follows:

“(d) Special Death Benefit. In the event a Participant dies before he or she has
received the ‘first payment’ of his or her Post-2004 Benefit in the form
determined under paragraph (a) of this Section 4.5 and in accordance with the
time of payment rules under paragraph (b) or paragraph (c) of this Section 4.5,
whichever is applicable, the monthly payments otherwise due but unpaid by the
Participant’s date of death shall be paid in a single lump sum to the
Participant’s Beneficiary, and if none has been designated, the Participant’s
surviving Qualified Spouse or Domestic Partner, as the case may be, or, if there
is none, the Participant’s estate, as soon as administratively practicable after
such death, provided that payment shall be made no later than ninety (90) days
following the Participant’s date of death. The Beneficiary, Qualified Spouse,
Domestic Partner or representative of the estate shall not be permitted to
designate, directly or indirectly, the taxable year of payment.”

5. Section 4.6(b) of BEP is amended and restated to read as follows:

“(b) Post-2004 Benefit. If the aggregate lump sum value of the Participant’s
Equalization Benefit, Supplemental Benefit, benefit payable under the J&H Excess
Plan and/or Sedgwick Excess Plan and benefits payable under any other
non-qualified deferred compensation required to be aggregated with the Plan
under Section 409A of the Code does not exceed the applicable dollar limit under
Section 402(g)(1)(B) of the Code in effect for the calendar year, then the
Actuarial Equivalent lump sum amount of his or her Post-2004 Benefit shall be
paid to the Participant, without his or her consent, in the fourth (4th) month
(or seventh (7th) month in the case of a Specified Employee) following the
calendar month in which such Participant Separates from Service for any reason
other than death. If the Participant dies after Separation from Service but
before receipt of his or her lump sum payment, such amount shall be paid to the
Participant’s Beneficiary, and if none has been designated, the Participant’s
surviving Qualified Spouse or Domestic Partner, as the case may be, or, if there
is none, the Participant’s estate, as soon as administratively practicable after
such death, provided that payment shall be made no later than ninety (90) days
following the Participant’s date of death. The Beneficiary, Qualified Spouse,
Domestic Partner or representative of the estate shall not be permitted to
designate, directly or indirectly, the taxable year of payment.”

6. Subparagraph (ii) of Section 4.7(a) of BEP is amended and restated to read as
follows:

“(ii) Post-2004 Benefit.

 

4



--------------------------------------------------------------------------------

(A) If, at the time of his or her death, the Participant had not attained age
fifty (50), his or her Qualified Spouse’s monthly benefit shall be based on the
Participant’s Post-2004 Benefit determined and actuarially reduced based on the
applicable reduction factors provided under the Retirement Plan as of his or her
date of death and as if the Participant had elected on the day immediately prior
to his or her Early Retirement Date, had he or she lived, to be paid his or her
Post-2004 Benefit in the form of a Qualified Joint and Survivor Annuity. Payment
of such survivor’s portion to the Qualified Spouse shall commence on the
Participant’s Early Retirement Date, with such date determined as if he or she
lived until age fifty-five (55).

(B) If, at the time of his or her death, the Participant was age fifty (50) or
older, his or her Qualified Spouse’s monthly benefit shall be equal to fifty
percent (50%) of the Participant’s Post-2004 Benefit determined as of the date
of his or death with no actuarial reductions for the form of payment or payment
commencing prior to the Participant’s Normal Retirement Date. Payment to the
Qualified Spouse shall commence as soon as administratively practicable after
the Participant’s death, provided that the commencement of payments shall occur
no later than ninety (90) days following the death of the Participant. The
Qualified Spouse shall not be permitted to designate, directly or indirectly,
the taxable year of payment.”

7. Subparagraph (ii) of Section 4.7(b) of BEP is amended and restated to read as
follows:

“(ii) Post-2004 Benefit.

(A) If, at the time of his or her death, the Participant had not attained age
fifty-five (55), his or her Qualified Spouse’s monthly benefit shall be based on
the Participant’s Post-2004 Benefit determined and actuarially reduced based on
the applicable reduction factors provided under the Retirement Plan on his or
her date of death and as if the Participant had elected on the day immediately
prior to his or her Normal Retirement Date, had he or she lived, to be paid his
or her Post-2004 Benefit in the form of a Qualified Joint and Survivor Annuity.
Payment of the survivor’s portion to the Qualified Spouse shall commence on the
Participant’s Early Retirement Date, with such date determined as if he or she
had lived until age fifty-five (55).

 

5



--------------------------------------------------------------------------------

(B) If, at the time of his or her death, the Participant had attained age
fifty-five (55) or greater, his or her Qualified Spouse’s monthly benefit shall
be based on the Participant’s Post-2004 Benefit determined and actuarially
reduced based on the applicable reduction factors provided under the Retirement
Plan on his or her date of death and as if the Participant had elected on the
day immediately prior to his or her Normal Retirement Date, had he or she lived,
to be paid his or her Post-2004 Benefit in the form of a Qualified Joint and
Survivor Annuity. Payment of the survivor’s portion to the Qualified Spouse
shall commence as soon as administratively practicable after the Participant’s
death, provided that the commencement of payments shall occur no later than
ninety (90) days following the death of the Participant. The Qualified Spouse
shall not be permitted to designate, directly or indirectly, the taxable year of
payment.”

8. New Section 4.7A is hereby added to BEP after Section 4.7 to read as follows:

“Section 4.7A Pre-Retirement Domestic Partner Death Benefits.

(a) Death during Active Employment. If a Participant dies while actively
employed, the Participant’s surviving Domestic Partner shall be entitled to
receive a death benefit in the form of a survivor’s annuity. The amount and
timing of such benefit payments under the survivor’s annuity shall be determined
as follows:

(i) If, at the time of his or death, the Participant had not attained age fifty
(50), his or her Domestic Partner’s monthly benefit shall be based on the
Participant’s Equalization Benefit determined and actuarially reduced based on
the applicable reduction factors provided under the Retirement Plan as of his or
date of death and as if the Participant had elected on the day immediately prior
to his or her Early Retirement Date, had he or she lived, to be paid his or her
Equalization Benefit in the form of a Contingent Annuity Option with a 50%
survivor’s annuity payable to the Contingent Annuitant. Payment of the
survivor’s annuity to the Domestic Partner shall commence on the Participant’s
Early Retirement Date, with such date determined as if he or she lived until age
fifty-five (55).

(ii) If, at the time of his or her death, the Participant was age fifty (50) or
older, his or her Domestic Partner’s monthly benefit shall be equal to fifty
percent (50%) of the Participant’s Equalization Benefit determined as of the
date of his or death with no actuarial reductions for the form of payment or
payment commencing prior to the Participant’s Normal Retirement Date. Payment of
the survivor’s annuity to the Domestic Partner shall commence as soon as
administratively practicable

 

6



--------------------------------------------------------------------------------

after the Participant’s death, provided that the commencement of payments shall
occur no later than ninety (90) days following the Participant’s date of death.
The Participant’s Domestic Partner shall not be permitted to designate, directly
or indirectly, the taxable year of payment.

(b) Death after Termination of Employment. If a Participant dies after he or she
terminates employment with the Company but before benefit payments under the
Plan have commenced, and no other death benefits are payable under either
Section 4.5 or Section 4.6 of the Plan, the Participant’s surviving Domestic
Partner shall be entitled to receive a death benefit in the form of a survivor’s
annuity. The amount and timing of such benefit payments under the survivor’s
annuity shall be determined as follows:

(i) If, at the time of his or death, the Participant had not attained age
fifty-five (55), his or her Domestic Partner’s monthly benefit shall be based on
the Participant’s Equalization Benefit determined and actuarially reduced based
on the applicable reduction factors provided under the Retirement Plan as of his
or date of death and as if the Participant had elected on the day immediately
prior to his or her Normal Retirement Date, had he or she lived, to be paid his
or her Equalization Benefit in the form of a Contingent Annuity Option with a
50% survivor’s annuity payable to the Contingent Annuitant. Payment of the
survivor’s annuity to the Domestic Partner shall commence on the Participant’s
Early Retirement Date, with such date determined as if he or she lived until age
fifty-five (55).

(ii) If, at the time of his or her death, the Participant had attained age
fifty-five (55) or greater, his or her Domestic Partner’s monthly benefit shall
be based on the Participant’s Equalization Benefit determined and actuarially
reduced based on the applicable reduction factors provided under the Retirement
Plan on his or her date of death and as if the Participant had elected on the
day immediately prior to his or her Normal Retirement Date, had he or she lived,
to be paid his or her Equalization Benefit in the form of a Contingent Annuity
Option with a 50% survivor’s annuity payable to the Contingent Annuitant.
Payment of the survivor’s annuity to the Domestic Partner shall commence as soon
as administratively practicable after the Participant’s death, provided that the
commencement of payments shall occur no later than ninety (90) days following
the Participant’s date of death. The Participant’s Domestic Partner shall not be
permitted to designate, directly or indirectly, the taxable year of payment.

 

7



--------------------------------------------------------------------------------

9. Section 4.5(a) of SRP is amended and restated to read as follows:

“(a) Form of Payment. The form of payment of a Participant’s Post-2004 Benefit
shall be a Qualified Joint and Survivor Annuity if he or she is married on his
or her Annuity Starting Date to a Qualified Spouse, or a Single Life Annuity if
he or she is not married on his or her Annuity Starting Date to a Qualified
Spouse. Until his or her Annuity Starting Date, and pursuant to procedures
established by the Plan Administrator from time to time, a Participant may
designate a Contingent Annuitant, including, but not limited to, his or her
Domestic Partner, and elect to have his or her Post-2004 Benefit paid in any of
the forms provided in Article VII of the Retirement Plan that is the Actuarial
Equivalent of his or her Qualified Joint and Survivor Annuity or Single Life
Annuity benefit under this Plan. If a Participant fails to confirm his or her
marital or domestic partnership status or the age of his or her Qualified Spouse
or Contingent Annuitant with the Plan Administrator before his or her Annuity
Starting Date and the records of the Plan Administrator indicate that the
Participant has a Qualified Spouse or Domestic Partner, the Participant’s
Post-2004 Benefit shall be paid in the form of a Contingent Annuity Option with
a 50% survivor’s annuity payable to the Contingent Annuitant and the Contingent
Annuitant shall be deemed to be twenty (20) years younger than the Participant.
In the event that the Participant, Qualified Spouse or Domestic Partner provides
evidence, as of the Participant’s Annuity Starting Date, to the Plan
Administrator of the Participant’s marital status or age of the Contingent
Annuitant, the Plan Administrator may, in its discretion, actuarially adjust
payments to be made to the Participant and/or Contingent Annuitant or require
that such other method of correction be followed, provided, however, that such
method shall not be inconsistent with Section 409A of the Code and Treasury
Regulations issued thereunder.”

10. Section 4.5(d) of SRP is amended and restated to read as follows:

“(d) Special Death Benefit. In the event a Participant dies before he or she has
received the ‘first payment’ of his or her Post-2004 Benefit in the form
determined under paragraph (a) of this Section 4.5 and in accordance with the
time of payment rules under paragraph (b) or paragraph (c) of this Section 4.5,
whichever is applicable, the monthly payments otherwise due but unpaid by the
Participant’s date of death shall be paid in a single lump sum to the
Participant’s Beneficiary, and if none has been designated, the Participant’s
surviving Qualified Spouse or Domestic Partner, as the case may be, or, if there
is none, the Participant’s estate, as soon as administratively practicable after
such death, provided that payment shall be made no later than ninety (90) days
following the Participant’s date of death. The Beneficiary, Qualified Spouse,
Domestic Partner or representative of the estate shall not be permitted to
designate, directly or indirectly, the taxable year of payment.”

 

8



--------------------------------------------------------------------------------

11. Section 4.6(b) of SRP is amended and restated to read as follows:

“(b) Post-2004 Benefit. If the aggregate lump sum value of the Participant’s
Equalization Benefit, Supplemental Benefit, benefit payable under the J&H Excess
Plan and/or Sedgwick Excess Plan and benefits payable under any other
non-qualified deferred compensation required to be aggregated with the Plan
under Section 409A of the Code does not exceed the applicable dollar limit under
Section 402(g)(1)(B) of the Code in effect for the calendar year, then the
Actuarial Equivalent lump sum amount of his or her Post-2004 Benefit shall be
paid to the Participant, without his or her consent, in the fourth (4th) month
(or seventh (7th) month in the case of a Specified Employee) following the
calendar month in which such Participant Separates from Service for any reason
other than death. If the Participant dies after Separation from Service but
before receipt of his or her lump sum payment, such amount shall be paid to the
Participant’s Beneficiary, and if none has been designated, the Participant’s
surviving Qualified Spouse or Domestic Partner, as the case may be, or, if there
is none, the Participant’s estate, as soon as administratively practicable after
such death, provided that payment shall be made no later than ninety (90) days
following the Participant’s date of death. The Beneficiary, Qualified Spouse,
Domestic Partner or representative of the estate shall not be permitted to
designate, directly or indirectly, the taxable year of payment.”

12. Subparagraph (ii) of Section 4.7(a) of SRP is amended and restated to read
as follows:

“(ii) Post-2004 Benefit.

(A) If, at the time of his or her death, the Participant had not attained age
fifty (50), his or her Qualified Spouse’s monthly benefit shall be based on the
Participant’s Post-2004 Benefit determined and actuarially reduced based on the
applicable reduction factors provided under the Retirement Plan as of his or her
date of death and as if the Participant had elected on the day immediately prior
to his or her Early Retirement Date, had he or she lived, to be paid his or her
Post-2004 Benefit in the form of a Qualified Joint and Survivor Annuity. Payment
of such survivor’s portion to the Qualified Spouse shall commence on the
Participant’s Early Retirement Date, with such date determined as if he or she
lived until age fifty-five (55).

(B) If, at the time of his or her death, the Participant was age fifty (50) or
older, his or her Qualified Spouse’s monthly benefit shall be equal to fifty
percent (50%) of the Participant’s Post-2004 Benefit determined as of the date
of his or death with no actuarial reductions for the form of payment or payment
commencing prior to the Participant’s

 

9



--------------------------------------------------------------------------------

Normal Retirement Date. Payment to the Qualified Spouse shall commence as soon
as administratively practicable after the Participant’s death, provided that the
commencement of payments shall occur no later than ninety (90) days following
the death of the Participant. The Qualified Spouse shall not be permitted to
designate, directly or indirectly, the taxable year of payment.”

13. Subparagraph (ii) of Section 4.7(b) of SRP is amended and restated to read
as follows:

“(ii) Post-2004 Benefit.

(A) If, at the time of his or her death, the Participant had not attained age
fifty-five (55), his or her Qualified Spouse’s monthly benefit shall be based on
the Participant’s Post-2004 Benefit determined and actuarially reduced based on
the applicable reduction factors provided under the Retirement Plan on his or
her date of death and as if the Participant had elected on the day immediately
prior to his or her Normal Retirement Date, had he or she lived, to be paid his
or her Post-2004 Benefit in the form of a Qualified Joint and Survivor Annuity.
Payment of the survivor’s portion to the Qualified Spouse shall commence on the
Participant’s Early Retirement Date, with such date determined as if he or she
had lived until age fifty-five (55).

(B) If, at the time of his or her death, the Participant had attained age
fifty-five (55) or greater, his or her Qualified Spouse’s monthly benefit shall
be based on the Participant’s Post-2004 Benefit determined and actuarially
reduced based on the applicable reduction factors provided under the Retirement
Plan on his or her date of death and as if the Participant had elected on the
day immediately prior to his or her Normal Retirement Date, had he or she lived,
to be paid his or her Post-2004 Benefit in the form of a Qualified Joint and
Survivor Annuity. Payment of the survivor’s portion to the Qualified Spouse
shall commence as soon as administratively practicable after the Participant’s
death, provided that the commencement of payments shall occur no later than
ninety (90) days following the death of the Participant. The Qualified Spouse
shall not be permitted to designate, directly or indirectly, the taxable year of
payment.”

 

10



--------------------------------------------------------------------------------

14. New Section 4.7A is hereby added to SRP after Section 4.7 to read as
follows:

“Section 4.7A Pre-Retirement Domestic Partner Death Benefits

(a) Death during Active Employment. If a Participant dies while actively
employed, the Participant’s surviving Domestic Partner shall be entitled to
receive a death benefit in the form of a survivor’s annuity. The amount and
timing of such benefit payments under the survivor’s annuity shall be determined
as follows:

(i) If, at the time of his or death, the Participant had not attained age fifty
(50), his or her Domestic Partner’s monthly benefit shall be based on the
Participant’s Supplemental Benefit determined and actuarially reduced based on
the applicable reduction factors provided under the Retirement Plan as of his or
date of death and as if the Participant had elected on the day immediately prior
to his or her Early Retirement Date, had he or she lived, to be paid his or her
Supplemental Benefit in the form of a Contingent Annuity Option with a 50%
survivor’s annuity payable to the Contingent Annuitant. Payment of the
survivor’s annuity to the Domestic Partner shall commence on the Participant’s
Early Retirement Date, with such date determined as if he or she lived until age
fifty-five (55).

(ii) If, at the time of his or her death, the Participant was age fifty (50) or
older, his or her Domestic Partner’s monthly benefit shall be equal to fifty
percent (50%) of the Participant’s Supplemental Benefit determined as of the
date of his or death with no actuarial reductions for the form of payment or
payment commencing prior to the Participant’s Normal Retirement Date. Payment of
the survivor’s annuity to the Domestic Partner shall commence as soon as
administratively practicable after the Participant’s death, provided that the
commencement of payments shall occur no later than ninety (90) days following
the Participant’s date of death. The Participant’s Domestic Partner shall not be
permitted to designate, directly or indirectly, the taxable year of payment.

(b) Death after Termination of Employment. If a Participant dies after he or she
terminates employment with the Company but before benefit payments under the
Plan have commenced, and no other death benefits are payable under either
Section 4.5 or Section 4.6 of the Plan, the Participant’s surviving Domestic
Partner shall be entitled to receive a death benefit in the form of a survivor’s
annuity. The amount and timing of such benefit payments under the survivor’s
annuity shall be determined as follows:

(i) If, at the time of his or death, the Participant had not attained age
fifty-five (55), his or her Domestic Partner’s monthly benefit

 

11



--------------------------------------------------------------------------------

shall be based on the Participant’s Supplemental Benefit determined and
actuarially reduced based on the applicable reduction factors provided under the
Retirement Plan as of his or date of death and as if the Participant had elected
on the day immediately prior to his or her Normal Retirement Date, had he or she
lived, to be paid his or her Supplemental Benefit in the form of a Contingent
Annuity Option with a 50% survivor’s annuity payable to the Contingent
Annuitant. Payment of the survivor’s annuity to the Domestic Partner shall
commence on the Participant’s Early Retirement Date, with such date determined
as if he or she lived until age fifty-five (55).

(ii) If, at the time of his or her death, the Participant had attained age
fifty-five (55) or greater, his or her Domestic Partner’s monthly benefit shall
be based on the Participant’s Supplemental Benefit determined and actuarially
reduced based on the applicable reduction factors provided under the Retirement
Plan on his or her date of death and as if the Participant had elected on the
day immediately prior to his or her Normal Retirement Date, had he or she lived,
to be paid his or her Supplemental Benefit in the form of a Contingent Annuity
Option with a 50% survivor’s annuity payable to the Contingent Annuitant.
Payment of the survivor’s annuity to the Domestic Partner shall commence as soon
as administratively practicable after the Participant’s death, provided that the
commencement of payments shall occur no later than ninety (90) days following
the Participant’s date of death. The Participant’s Domestic Partner shall not be
permitted to designate, directly or indirectly, the taxable year of payment.

15. Section 3.8 of Part III is hereby re-numbered as Section 3.9 and a new
Section 3.8 is hereby added after Section 3.7 of Part III to read as follows:

“Section 3.8. Section 409A Compliance. Notwithstanding any other provision in
the Plans, the terms of each Plan shall in all instances be interpreted in a
manner so as to comply with the requirements of Section 409A of the Code and
Treasury Regulations issued thereunder.”

 

12



--------------------------------------------------------------------------------

16. Effective Date.

The provisions of the First Amendment to the Plans are hereby effective as of
January 1, 2009 and with respect to items 1 through 14 shall apply with respect
to the death of any Participant that occurs on or after January 1, 2009.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MARSH & MCLENNAN COMPANIES, INC. has caused this First
Amendment to the Marsh & McLennan Companies Benefit Equalization Plan and the
Marsh & McLennan Companies Supplemental Retirement Plan to be executed this 23rd
day of December, 2010 by its authorized officer.

 

MARSH & MCLENNAN COMPANIES, INC. By:   /s/ Leon J. Lichter   Leon J. Lichter  
Vice President, Corporate Human Resources   Marsh & McLennan Companies, Inc.

 

14